DETAILED ACTION
This Office Action is in response to Applicant’s application 16/627,779 filed on December 31, 2019 in which claims 1 to 16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on December 31, 2019 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on November 4, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0183224 (Lee) and U.S. 2010/0079868 (Asakura).

    PNG
    media_image1.png
    594
    638
    media_image1.png
    Greyscale
Regarding claim 1 Lee discloses a flexible substrate, BS [0087], comprising: 
a substrate, BS [0087]; and 
an alignment layer, described as a low refractive layer i.e. LRL [0147], disposed on a surface of the substrate, as shown, wherein the alignment 
    PNG
    media_image2.png
    311
    526
    media_image2.png
    Greyscale
layer comprises an alignment material, MX [0123-124], and a plurality of core-shell particles, HP [0125-126], 
a diameter of the core-shell particles is greater than 0 micrometers, 
each of the core-shell particles comprises a hollow structure, [0125], the core-shell particles are suspended in a surface layer of the alignment layer, as shown where Examiner notes the claim does not require all the core-shell particles are suspended in a surface, the anti-reflection layer comprises a plurality of holes, e.g. hollow cores as described at [0125-126] and 
the anti-reflection layer is configured to refract and block light from entering the substrate, as described at [0147] and shown at Figure 10, where scattered light from the color conversion layer is reflected away from the substrate BS and where Lee teaches the LRL is designed to be a low refraction layer [0119].
At [0128-129], Lee teaches a spherical void, VD, may be formed by a porogen process.
Lee does not explicitly teach a diameter of the core-shell particles is 0.1-10 micrometers.
Asakura is directed to low refractive index layers using hollow particles which 
At [0070], Asakura teaches
[0070] In the present invention, the average particle diameter of the light-transmitting fine particle dispersed in the antiglare layer is preferably from 3 to 15 µm, more preferably from 5 to 10 µm, still more preferably from 6 to 8 µm. If the average particle diameter is less than 3 µm, the layer to which the light-transmitting fine particle is added needs to be formed to a small thickness and the film disadvantageously lacks the hardness, whereas if it exceeds 15 µm, the layer to which the light-transmitting fine particle is added needs to be formed to a large thickness and there arises a problem such as curling or rise of cost.
Asakura teaches that the diameter of the particles is optimized with respect to the thickness and related hardness of the layer on one hand and cost and curling on the other.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 with a diameter of the core-shell particles is 0.1-10 micrometers to optimize the hardness of the film and its cost, as taught by Asakura and because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding the subject matter “the core-shell particles are decomposed to simultaneously form an anti-reflection layer when the alignment material is cured by heat, the anti-reflection layer comprises a plurality of holes that are generated after the core-shell particles are decomposed”; even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. In re Garnero, 412 F.2d 276, 279 (CCPA 1979).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802 (Fed. Cir. 1983). See MPEP 2113.
Regarding claim 2 which depends upon claim 1, Lee teaches the core-shell particles are made of at least one of an organic polymer, a copolymer of an organic polymer, or an inorganic material, e.g. MgF2 [0125-126].
Regarding claim 4 which depends upon claim 2, Lee teaches the inorganic material is selected from the group consisting of Si, SiNx, MgF2, and combinations thereof at [0125, 126].
Regarding claim 5 which depends upon claim 1, Lee teaches the thickness of the substrate is greater than 0 micrometers and a thickness of the anti-reflection layer is greater than 0 micrometers.  Asakura teaches a thickness of the anti-reflection layer is 2-14.9 microns at [0066].
In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 6 which depends upon claim 1, Lee teaches the flexible substrate further comprises a protective layer, BL1 [0103-104], disposed on a surface of the anti-reflection layer and the protective layer is configured to block water vapor and oxygen, as described at [0103-104]. 
Regarding claim 7 which depends upon claim 6, Lee teaches the core-shell particles include inter alia silica and air and the protective layer includes inter alia silicon nitride [0103-104] and further anti-reflective layer containing the core-shell particles is laminated to the substrate.  Examiner takes official notice that the refractive index of air is 1, of silicon dioxide is 1.46 and of silicon nitride is 2.0.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 6 wherein a refractive index of the core-shell particles is less than a refractive index of the protective layer, because Lee teaches materials that have these properties.
In reference to the claim language referring to the functions of the device, i.e., "a total reflectance of the core-shell particles and the substrate is less than 1% after the core-shell particles is laminated to the substrate", intended use and other types of functional language must result in a structural difference between the claimed invention In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997).  This is because “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, (Fed. Cir. 1990). If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); see MPEP 2114.
In the instant case and as explained above, Lee and Asakura show all structural limitations specifically recited in the claim.  From Applicant’s explanation of the functioning of the claimed device (as set forth in Applicant’s specification), it appears that any device having the specifically recited structural limitations could perform the recited function.  Accordingly, it appears that the recited functional limitation does not affect the structure of the prior art device and so it meets the claim.
Claims 10-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claim 10 and referring to the discussion above, Lee disclose a flexible substrate, BS [0087], comprising: a substrate, BS [0087]; and an alignment layer, LRL [0147], disposed on a surface of the substrate, as shown, wherein the alignment layer comprises an alignment material, MX [0123-124], and a plurality of core-shell particles, HP [0125-126], each of the core-shell particles comprises a hollow structure, [0125-0126], the core-shell particles are suspended in a surface layer of the alignment layer, as shown, the anti-reflection layer comprises a plurality of holes, i.e. the voids of the 
Regarding the subject matter “the core-shell particles are decomposed to simultaneously form an anti-reflection layer when the alignment material is cured by heat, the anti-reflection layer comprises a plurality of holes that are generated after the core-shell particles are decomposed”; even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. In re Garnero, 412 F.2d 276, 279 (CCPA 1979).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802 (Fed. Cir. 1983). See MPEP 2113.
claim 11 which depends upon claim 10, Lee teaches the core-shell particles are made of at least one of an organic polymer, a copolymer of an organic polymer, or an inorganic material e.g. MgF2 [0125-126].
Regarding claim 13 which depends upon claim 11, Lee teaches the inorganic material is selected from the group consisting of Si, SiNx, MgF2, and combinations thereof at [0125-126].
Regarding claim 14 which depends upon claim 10, Lee teaches a thickness of the substrate is greater than 0 micrometers and a thickness of the anti-reflection layer is greater than 0 micrometers.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 10 wherein a thickness of the substrate is 1-100 micrometers and a thickness of the anti-reflection layer is 0.1-50 micrometers because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 15 which depends upon claim 10, Lee teaches the flexible substrate further comprises a protective layer, BL1 [0103-104] disposed on a surface of the anti-reflection layer, as shown, and the protective layer is configured to block water vapor and oxygen, as described at [0104-104].
Regarding claim 16 which depends upon claim 15, Lee teaches the core-shell particles include inter alia silica and air and the protective layer includes inter alia silicon nitride [0103-104] and further anti-reflective layer containing the core-shell particles is laminated to the substrate.  Examiner takes official notice that the refractive index of air 
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 15 wherein a refractive index of the core-shell particles is less than a refractive index of the protective layer, because Lee teaches materials that have these properties.
In reference to the claim language referring to the functions of the device, i.e., "a total reflectance of the core-shell particles and the substrate is less than 1% after the core-shell particles is laminated to the substrate", intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997).  This is because “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, (Fed. Cir. 1990). If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); see MPEP 2114.
In the instant case and as explained above, Lee and Asakura show all structural limitations specifically recited in the claim.  From Applicant’s explanation of the functioning of the claimed device (as set forth in Applicant’s specification), it appears that any device having the specifically recited structural limitations could perform the recited function.  Accordingly, it appears that the recited functional limitation does not affect the structure of the prior art device and so it meets the claim.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Asakura and KR-10-1816093 (Sang) whose machine translation will be referenced. 
    PNG
    media_image3.png
    301
    863
    media_image3.png
    Greyscale

Regarding claim 2, Lee does not teach the core shell particles are made of at least one of an organic polymer or a copolymer of an organic polymer.
Sang is directed to core-shell particles for use in anti-reflective coatings.  Sang teaches a plurality of core-shell particles, 30 p. 9, disposed on a flexible substrate 10 p. 10, e.g. polyamide, PET, etc.,  p. 7, the core-shell particles are decomposed by heat to form an anti-reflection layer, p. 6 and p. 8. Wherein the core-shell particles are made of at least an organic polymer, e.g. polystyrene p. 6.
Taken as a whole the prior art is directed to anti-reflective coatings using core-shell particles.  Sang teaches that the core-shell particle for an AR coating may comprise an organic polymer and that this enables the formation of a hollow core when the AR film is heat treated.  Sang teaches at p.3 that the films disclosed are useful for LCDs and can be stably used for a long period of time.  An artisan would find it desirable to configure an AR film that is stable and has good durability.
Accordingly, it would have been obvious to a person of ordinary skill in the art at KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 3 which depends upon claim 2, Sang teaches the organic polymer is selected from the group consisting of cellulose, polyethylmethacrylate, poly (diisopropylamino) ethylmethacrylate, polystyrene, and combinations thereof.  Examiner notes the other materials are known in the art as suitable core materials for core-shell particles used in porogen processes.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Sang whose machine translation will be referenced. 
Regarding claim 11, Lee does not teach the core shell particles are made of at least one of an organic polymer or a copolymer of an organic polymer.
Sang is directed to core-shell particles for use in anti-reflective coatings.  Sang teaches a plurality of core-shell particles, 30 p. 9, disposed on a flexible substrate 10 p. 10, e.g. polyamide, PET, etc., p. 7, the core-shell particles are decomposed by heat to form an anti-reflection layer, p. 6 and p. 8. Wherein the core-shell particles are made of at least an organic polymer, e.g., polystyrene p. 6.
Taken as a whole the prior art is directed to anti-reflective coatings using core-shell particles.  Sang teaches that the core-shell particle for an AR coating may comprise an organic polymer and that this enables the formation of a hollow core when 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein the core-shell particles are made of at least one of an organic polymer, as taught by Sang, to produce an AR film with good durability, as taught by Sang and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 12 which depends upon claim 11, Sang teaches the organic polymer is selected from the group consisting of cellulose, polyethylmethacrylate, poly (diisopropylamino) ethylmethacrylate, polystyrene, and combinations thereof.  Examiner notes the other materials are known in the art as suitable core materials for core-shell particles used in porogen processes.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Sang. 
Regarding claim 8 and referring to the discussion at claim 1, Lee teaches a manufacturing method of a flexible substrate, BS [0087], comprising steps of: covering the substrate, BS [0087], with an alignment material, MX [0123-0124], to form an alignment layer, LRL [0147], wherein the alignment material is mixed with a plurality of core-shell particles HP [0125-126] , the core-shell particles are suspended in a surface layer of the alignment layer, as shown, and each of the core-shell particles comprises a 
Lee does not explicitly teach the core-shell particles of the alignment layer are thermally decomposed to simultaneously generate a plurality of holes in the surface layer of the alignment layer, thereby forming an anti-reflection layer.
Sang teaches the core-shell particles of the anti-reflective layer are thermally decomposed to simultaneously generate a plurality of holes thereby forming an anti-reflection layer.  Sang teaches that the AR film produced with this process has good durability and is suitable for use on display products.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 8 wherein the core-shell particles of the alignment layer are thermally decomposed to simultaneously generate a plurality of holes in the surface layer of the alignment layer, thereby forming an anti-reflection layer to form an anti-reflection film with good durability and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 9 which depends upon claim 8, Lee teaches the method further comprises a step of covering the anti-reflection layer with a protective layer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893